992 F.2d 1217
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re St. Elmore ARMISTAD, Debtor.AMERICAN GENERAL FINANCE COMPANY, INC. Appellant,v.St. Elmore ARMISTAD, Appellee.
No. 92-3571.
United States Court of Appeals, Sixth Circuit.
April 22, 1993.

Before JONES and GUY, Circuit Judges, and COHN, District Judge*.
PER CURIAM.


1
This appeal presents the question of whether an ancillary debt collection proceeding in bankruptcy adversely affects a debtor to the extent that the automatic stay provisions of 11 U.S.C. § 362( )(1) and (A)(6) are violated.   The district court held that it does.   We affirm.


2
The district court considered the issue on appeal from a final order of the Bankruptcy Court that held that the American General Finance Co., Inc., (AFG) violated the automatic stay provision of the § 362 and awarded the debtor attorney fees and court costs as well as costs for court reporter reimbursement.   Appellant also sought attorney fees and appeals the denial thereof.


3
The parties stipulated to the relevant facts and they were set forth in the district court opinion.   We have carefully reviewed the record and the authorities cited and conclude that no error was committed by the district court with respect to the applicability of the automatic stay provision.   Moreover, we agree that the district court did not err in denying an award of attorney fees to the appellant.


4
We therefore AFFIRM the judgment below on the basis of the district court opinion.



*
 The Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan, sitting by designation